Citation Nr: 0419143	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
August 1945, and from June 1951 to March 1953.  Service in 
combat in Korea in 1952 is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran's service personnel records confirm that he 
served in Korea during the Korean conflict for most of 1952.  
At a March 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that a field across a road from 
his encampment had been denuded with the herbicides Agent 
White and Agent Purple.  He said that this was in April 1952.  
He also testified that, unbeknownst to him, the field had 
been placed "off limits," and that he had walked in the 
off-limits area for 15 to 20 minutes.  The veteran concluded 
that his walk in the field, along with living in proximity to 
the field for a period of months, resulted in his being 
exposed to herbicides, which, he contends, caused his 
currently diagnosed diabetes mellitus, type II.  

The record contains insufficient information with which to 
adjudicate the veteran's claim.  Therefore, in order to 
ensure that the record is fully developed, this case is 
REMANDED for the following actions:

1.  The RO should contact the 
veteran and verify the specific time 
period during which he alleges 
exposure to herbicides in Korea, and 
the unit(s) to which he was assigned 
during that period.

2.  The RO should then contact the 
National Personnel Records Center 
and request that it provide to VA 
the veteran's complete service 
personnel records, to include 
specific information on his unit(s) 
of assignment while in Korea.  

3.  After the development requested 
in the paragraphs above have been 
completed and all responses 
incorporated into the claims file, 
the RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records and request that an attempt 
be made to verify the location of 
the veteran's unit of assignment in 
the time period identified by the 
veteran.  Additionally, the U.S. 
Armed Services Center for Research 
of Unit Records should be asked to 
research and identify any use of 
herbicides in the vicinity of the 
veteran's unit of assignment prior 
to and during the time period 
identified by the veteran.

4.  Thereafter, the RO must make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded an examination to 
determine the etiology of the 
veteran's diabetes mellitus, type 
II.  Specifically, the examiner 
should be asked to provide an 
opinion as to the medical 
probabilities that the veteran's 
diabetes mellitus, type II was 
caused by exposure to any 
defoliants/herbicides identified in 
response to inquiries made in 
paragraph 3.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  Any additional action 
necessary to comply with the 
Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) should be undertaken.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

